ARGEN 10Q 3 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D. C. 20549 FORM 10-QSB ( X ) Quarterly report pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934. For the quarterly period ended December 31, 2002. ( ) Transition report pursuant to Section 13 or 15(d) of the Exchange Act for the transition period from to . Commission File Number: 000-28127 ARGEN CORPORATION (Exact name of registrant as specified in charter) DELAWARE (State of or other jurisdiction of incorporation or organization) pending (IRS Employer I.D. No.) 14411 Telegraph Road, Whittier CA (Address of Principal Executive Offices) (562) 903-0744 (Registrant's Telephone Number, Including Area Code) Check whether the registrant: (1) has filed all reports required to be filed by Section by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES ( X ) NO ( ) Indicate the number of shares outstanding of each of the issuer's classes of stock as of December 31, 2002. 12 ,500,000 Common Shares Transitional Small Business Disclosure Format: YES ( ) NO (X) 1 ARGEN CORPORATION INDEX TO FORM 10-QSB PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements (unaudited) Balance Sheets as of December 31, 2002 and December 31, 2001 3 Statements of Operations for the three and nine months ended December 31, 2002 and 2001, and the period November 8, 1999 (date of incorporation) to December 31, 2002 4 Statement of Stockholders Equity (Deficit) for the nine months ended December 31, 2002 5 Statements of Cash Flows for the three and nine months ended December 31, 2002 and 2001, and the period November 8, 1999 (date of incorporation) to December 31, 2002 6 Notes to Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations (including cautionary statement) 9 PART II. OTHER INFORMATION Item 1. Legal Proceedings 10 Item 2. Changes in Securities 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Submission of Matters to a Vote of Securities Holders 10 Item 5. Other Information 10 Item 6. Exhibits and Reports on Form 8-K 10 Signatures 10 2 ARGEN CORPORATION (A Development Stage Enterprise) BALANCE SHEETS ASSETS December 31, 2001 (unaudited) December31, 2000 CURRENT ASSETS- Cash and cash equivalents $ 500 $ 500 TOTAL $ 500 $ 500 LIABILITIES AND STOCKHOLDERS EQUITY (DEFICIT) CURRENT LIABILITIES - accrued liabilities $ - $ 1,000 STOCKHOLDERS' EQUITY (DEFICIT): Preferred stock - $0.0001 par value; 5,000,000 shares authorized; 0 shares issued and outstanding - - Common stock - $0.0001 par value; 20,000,000 shares authorized; 12,500,000 shares issued and outstanding 1250 500 Additional paid-in capital 6,538 5,376 Deficit accumulated during the development stage (6,538) (6,538) Total stockholders' equity (deficit) 1250 (500) TOTAL $ 1250 $ 500 SEE NOTES TO FINANCIAL STATEMENTS. 3 ARGEN CORPORATION (A Development Stage Enterprise) STATEMENTS OF OPERATIONS (Unaudited) For the three months ended December 31, 2002 For the nine months ended December 31, 2002 For the three months ended December 31, 2001 For the nine months ended December 31, 2001 For the Period November 8 1999 (date of incorporation) to December 31, 2002 EXPENSES: Professional and consulting fees $ 0 $ 0 $ 162 $ 162 $ 6,239 Organization costs - 299 Total expenses - - - 162 6,538 NET LOSS $ 0 $ 0 $ (162) $ (162) $ (6,538) Net Loss Per Share Basic and Diluted $ (0.00) $ (0.00) $ (0.00) $ (0.00) $ (0.00) Weighted Average Number of Shares Outstanding 12,500,000 12,500,000 5,000,000 5,000,000 12,500,000 SEE NOTES TO FINANCIAL STATEMENTS. 4 ARGEN CORPORATION (A Development Stage Enterprise) STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) For the nine months ended September 30, 2002 (Unaudited) Common Stock Additional Paid-In Deficit Accumulated During the Development Shares Amount Capital Stage Total Balances, December 31, 2002 12,500,000 $ 1250 $ 5,376 $ (6,376) $ (500) Capital contribution 1,162 1,162 Net Loss (162) (162) Balances, December 31, 2002 12,500,000 $ 1250 $ 6,538 $ (6,538) $ 1250 SEE NOTES TO FINANCIAL STATEMENTS. 5 ARGEN CORPORATION (A Development Stage Enterprise) STATEMENTS OF CASH FLOWS (Unaudited) For the three months ended December 31, 2002 For the nine months ended December 31, 2002 For the three months ended December 31, 2001 For the Nine months ended December 31, 2001 For the period November 8, 1999 (date of incorporation) to December 31, 2002 Cash Flows From Operating Activities: Net loss $ 0 $ 0 $ (162) $ (162) $ (6,538) Adjustments to reconcile net loss to net cash used by operating activities - (Decrease) increase in accrued liabilities 0 0 (1,000) (1,000) Net Cash Used By Operating Activities 0 0 - (1,162) (6,538) Cash Flows From Financing Activities: Issuance of common stock - 1250 Capital contributions 0 0 - 1,162 6,538 Cash Provided by Financing Activities 0 0 - 1,162 7,038 Net Increase (decrease) In Cash and Cash Equivalents - 1250 Cash and Cash Equivalents at Beginning of Period 500 500 500 500 - Cash and Cash Equivalents at End of Period $ 1250 $ 1250 $ 500 $ 500 $ 1250 Supplemental disclosure of cash flow information: Cash paid for interest $ - $ - $ - $ - $ - Cash paid for interest $ - $ - $ - $ - $ - SEE NOTES TO FINANCIAL STATEMENTS. 6 ARGEN CORPORATION (A Development Stage Enterprise) NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE A - FORMATION AND OPERATIONS OF THE COMPANY Argen Corporation ("we", "us", "our") was incorporated under the laws of the state of Delaware on November 8, 1999. We are considered to be in the development stage, as defined in Financial Accounting Standards Board Statement No. 7, and intend to effect a merger, exchange of capital stock, asset acquisition or other business combination with a domestic or foreign private business. Our planned principal operations have not commenced, therefore most of our accounting policies and procedures have not yet been established. USE OF ESTIMATES The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements. The reported amounts of revenues and expenses during the reporting period may be affected by the estimates we are required to make. Actual results could differ from our estimates. BASIS OF PRESENTATION Our accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the instructions to Form 10-QSB and Rule 10-1 of Regulation S-X of the Securities and Exchange Commission (the "SEC").
